Citation Nr: 0635434	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the arms, neck, and back.  
	
2.  Entitlement to service connection for residuals of a 
fractured left elbow. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for chronic disability 
due to exposure of ionizing radiation. 

5.  Entitlement to service connection for prostatitis, to 
include loss of use of a creative organ as a result of 
erectile dysfunction (ED). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service for more than 22 
years prior to his retirement in June 1980.  

This matter arises from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran 
testified before a Hearing Review Officer in September 2005.  
The veteran failed to report to a Board hearing in June 2006. 

It appears that the veteran is raising an increased 
evaluation claim for residuals of a thyroidectomy in an 
October 2003 written communication to the RO.  This matter is 
referred to the RO for further development.

For the issue of entitlement to a compensable evaluation for 
right elbow scar, the veteran was denied a compensable 
evaluation for right elbow scar in a September 2001 rating 
decision.  In a September 2003 written statement and during a 
conference with a Decision Review Officer (DRO) dated that 
same month, the veteran indicated that he disagreed with the 
current noncompensable evaluation for right elbow scar.  

The veteran's representative asserted in the October 2006 
Informal Hearing Presentation that DRO had assimilated the 
right elbow scar claim into the existing appeal, or in the 
alternative, that the right elbow scar is inextricably 
intertwined with the issues on appeal.  The Board disagrees 
with both assertions.  The record does not show intent by the 
DRO to assimilate the claim for increased evaluation for 
right elbow scar.  Since the right elbow scar issue is a 
claim for increased evaluation, it is also not intertwined 
with any of the service-connected disabilities currently on 
appeal.  Regardless, the RO should proceed with developing 
the veteran's claim for compensable evaluation for right 
elbow scar.    

The issues of service connection for osteoarthritis of the 
arms, neck, and back and prostatitis, to include loss of use 
of a creative organ as a result of ED, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A fractured left elbow is not shown in service, and 
residuals of a fractured left elbow are not otherwise related 
to active duty.

2.  Resolving doubt in the veteran's favor, the veteran's 
tinnitus is related to service.  

3.  During his DRO conference report in September 2003, the 
veteran indicated that he wished to withdraw his appeal as to 
the issue of entitlement to service connection for chronic 
disability due to exposure of ionizing radiation.   


CONCLUSIONS OF LAW

1.  Residuals of a fractured left elbow were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for chronic disability due to exposure of ionizing radiation.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. § 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO issued a notification letter dated in May 2001 that 
provided notice of his service connection claims, and met the 
first three elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Recognizing that the fourth element 
was not met in the May 2001 letter, the RO issued another 
notice letter dated in January 2006 that satisfied the fourth 
element.  These letters provided the veteran with an update 
on the status of his claims, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, service records, including Form DD 214, VA 
medical records, specifically VA examination reports dated in 
December 2000, private medical records, and statements and 
testimony from the veteran in support of his claims.  As a VA 
examination and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  In an April 
2006 letter, the RO advised the veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for tinnitus and residuals of a fractured left 
elbow as a result of service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).   Service connection for arthritis 
may be granted if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of final separation from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Residuals of a Fractured Left Elbow

In his testimony before the DRO in September 2005, the 
veteran stated that he cracked his left and right elbows in 
an accident during service.  Specifically, the veteran 
indicated he injured his elbows when he fell down a ladder 
while carrying a typewriter.  (T. 11).  

The RO denied the claim in the September 2001 rating 
decision, finding that there was no evidence of treatment for 
a fractured left elbow in service.  The Board agrees.  
Service medical records show treatment, including x-ray 
evaluation, for a right elbow injury.  Diagnoses of right 
elbow bursitis and olcernon of the right  elbow are noted in 
the service medical records.  However, there is no record of 
any left elbow injury, or resulting fracture of the left 
elbow.  Separation examination dated in May 1980 did not 
reveal any residuals of a left elbow injury, nor did the July 
1981 VA examination report.  There is also no indication that 
the veteran reported any prior left elbow injury in the May 
1980 Report of Medical History.  In short, the Board does not 
doubt the veteran's testimony that he fell as described in 
his testimony.  However, the service medical records are 
negative for any treatment involving the left elbow. 

Post-service medical records dated in 1983 show treatment for 
the right elbow, but not the left elbow.  VA medical records 
dated in February 1983 and March 1983 indicated subjective 
complaints of right elbow pain.  His right elbow was casted 
for one month.  No diagnosis involving the left elbow was 
given.  The first post-service diagnosis involving the left 
elbow was from Dr. Benson in a medical statement dated in 
September 2003.  In his September 2003 statement, Dr. Benson 
indicated that the records he reviewed revealed that the 
veteran fractured his right elbow.  According to Dr. Benson, 
the veteran stated to him that he also fractured his left 
elbow.  Dr. Benson opined that the veteran was suffering from 
bilateral cubital tunnel syndrome.  

Dr. Benson provided the only etiology opinion of record.  In 
his October 2003 statement, Dr. Benson opined that the 
veteran sustained bilateral elbow fractures that resulted in 
cubital tunnel syndrome.       

The Board finds Dr. Benson's etiology opinion to be 
unpersuasive.  It is clear that Dr. Benson could not find a 
left elbow fracture in the records, but instead relied on the 
veteran's history in forming an etiology opinion.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self- 
reported and unsubstantiated history.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993).  

The Board also acknowledges that a VA examination was not 
provided to the veteran for his service connection for 
residuals of a fractured left elbow.  The Board finds that a 
VA examination was unnecessary in this case as there was no 
competent medical evidence of any disability in service, 
within many years following service, or otherwise related to 
active military service. As such, no reasonable possibility 
exists that an examination would aid in substantiating the 
veteran's claim.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).

In determining whether claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for residuals of a fractured left 
elbow and that, therefore, the provisions of § 5107(b) are 
not applicable.

Tinnitus

There is no evidence of tinnitus in service, or found on VA 
examination dated in July 1981.  However, there is a current 
diagnosis of tinnitus.  VA examination report dated in 
December 2000 noted complaints of periodic tinnitus, which 
seemed to occur in one ear at a time.  The veteran described 
the tinnitus as sounding like, 'buzzing," according to the 
examiner.  In a written medical statement dated in October 
2003, Dr. Benson indicated that the veteran had a diagnosis 
of tinnitus.

The veteran is asserting that his post-service tinnitus is 
related to noise exposure during service.  While the record 
does not show combat service, service records indicate a 
history of military noise exposure during active service.  
Military history includes service as a gunnery 
officer/ordnance officer, and a special weapons assembly 
officer.  The veteran testified that he performed ordnance 
duties aboard two Destroyers for approximately 9 years.  (T. 
5).  He is service-connected for bilateral hearing loss, 
effective July 1980.  

In this case, there is only one competent medical etiological 
opinion of record:  medical statements from Dr. Benson dated 
in September and October 2003.  According to both statements 
from Dr. Benson, the veteran is diagnosed with high frequency 
hearing loss with tinnitus.  The examiner opined that this 
condition arose as a result of his being exposed to high 
decibel noise in his job as a Gunner's Mate and as a Gunner 
while on active duty.  

The Board finds Dr. Benson's opinion to be persuasive.  Dr. 
Benson's opinion cites to the veteran's duties as a gunner's 
mate and is consistent with the evidence of record, including 
the veteran's noise exposure during service.  The Board is 
unaware of any etiological opinion contradicting Dr. Benson's 
findings. 

Given the etiological opinion summarized above, and resolving 
any doubt in the veteran's favor, the Board finds that 
tinnitus is linked to service.  38 C.F.R. § 3.102 (2006).  
There is no persuasive evidence that contradicts the three 
medical etiological opinions.  Competent medical evidence 
shows a direct link between the veteran's active service and 
his tinnitus.  See generally Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).   Accordingly, the Board finds that the 
veteran is entitled to service connection for tinnitus.  

Withdrawn Issue

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn on 
the record at a hearing before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

During a conference with the DRO in September 2003, the 
veteran specifically stated that he wished to withdraw his 
appeal as to the issue of entitlement to chronic disability 
due to exposure to ionizing radiation.  Accordingly, this 
issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of entitlement to chronic disability due to exposure to 
ionizing radiation.  There effectively remains no allegation 
of errors of fact or law for appellate consideration.  As 
such, the Board does not have jurisdiction to review the 
appeal as to this issue.


ORDER

Service connection for residuals of a fractured left elbow is 
denied.  To this extent, the appeal is denied. 

Service connection for tinnitus is granted.  To this extent, 
the appeal is granted. 

The appeal as to the issue of entitlement to chronic 
disability due to exposure to ionizing radiation is 
dismissed.  To this extent, the appeal is dismissed.


REMAND

The veteran contends that his osteoarthritis of the arms, 
neck, and back, and prostatitis, to include loss of use of a 
creative organ as a result of ED, are etiologically related 
to his military service.  Service medical records show 
treatment for lower back pain, neck pain, and pain down the 
shoulders.  The veteran was also diagnosed and treated for 
acute prostatitis during active military service.  Post 
service medical records show current diagnosis involving the 
neck and back, and prostatitis with ED, including three post-
service operations involving the prostate.  

As the record shows evidence of a current diagnosis involving 
the lower back, neck, and shoulders, and prostatitis, and 
treatment in service for the above problems, it is necessary 
for a current VA examination to determine the nature and 
etiology of any such disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
orthopedic and urological examinations to 
determine the nature and etiology of any 
current low back, neck, shoulders, and 
prostate disabilities.  All indicated 
tests and studies should be conducted.  
The claims folder and this REMAND should 
be made available to the examiners for 
review in conjunction with the 
examination.  

The orthopedic examiner should be asked to 
determine the precise diagnoses of the 
veteran's current back, neck, and shoulder 
disabilities.  For each disability found, 
the examiner should indicate whether there 
is a 50 percent probability or greater 
that it is related to the complaints for 
which the veteran was treated during 
service.  The examiner is asked to 
reconcile any opinion with the service 
medical records and the medical statements 
from Dr. Benson dated in September 2003 
and October 2003.  A complete rationale 
for all opinions expressed should be 
provided.

The urology examiner should be asked to 
also determine the precise diagnoses of 
the veteran's prostate, including whether 
the veteran has prostatitis and erectile 
dysfunction.  For each disability found, 
the examiner should indicate whether there 
is a 50 percent probability or greater 
that it is related to the complaints for 
which the veteran was treated during 
service.  The examiner is asked to 
reconcile any opinion with the service 
medical records and the medical statements 
from Dr. Benson dated in September 2003 
and October 2003.  A complete rationale 
for all opinions expressed should be 
provided.  

2. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


